Citation Nr: 0831030	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
disc disease with degenerative joint disease and cervical 
stenosis and radiculopathy of the bilateral upper 
extremities, currently rated as 60 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine with weakness of the right 
leg, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to May 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied increased ratings for the 
cervical spine and lumbar spine disabilities.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2008.  A transcript of the hearing 
is of record.  At the hearing, the veteran testified that he 
desired to file a claim of entitlement to service connection 
for the loss of use of his hands and feet, secondary to the 
cervical spine disorder.  It appears that these symptoms may 
be attributable to the veteran's recently service-connected 
disorder of syringomyelia, in which case this may actually be 
a claim for a compensable evaluation for that disability.  At 
any rate, the RO should clarify this issue.  It is therefore 
referred back to the RO/AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

In the present appeal, VA's duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ in April 2005.  While a May 2006 Statement of the Case 
(SOC) included some discussion of the VCAA information, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors must 
be cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

There is no evidence that this case has been previously 
remanded for the issuance of proper VCAA notice, with 
readjudication of the claim by the AOJ.  Therefore, to 
proceed in adjudicating this claim without such notice could 
affect the essential fairness of the adjudication.  

There is also some question as to the propriety of the 
schedular criteria currently used to rate the veteran's spine 
disabilities.  The Board notes that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change).  In deciding such a 
case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3- 2000 (2000).  
The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as it provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim. Id.  However, none of the above cases or General 
Counsel Opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after the effective dates of the 
new regulations.

Here, a VA examination in April 2005 is the date of the claim 
for increased ratings of the spine disabilities.  The VA 
schedule for rating spine disabilities was last amended on 
September 26, 2003.  Thus, the instant claims for increased 
ratings were not pending when the criteria for rating spine 
disabilities was amended.  Nonetheless, the RO has rated the 
spine disabilities under criteria no longer in effect.  On 
remand, the RO should reevaluate the criteria being used to 
rate the veteran's disabilities under the proper diagnostic 
codes.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. § 
5103, 38 C.F.R. § 3.159, and court 
precedent, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated, to include any examination or 
opinion required by newly obtained 
evidence.  

3.  The RO should then readjudicate the 
claims on appeal.  The readjudication 
should reflect the use of appropriate 
Diagnostic Codes for the veteran's spine 
disabilities pursuant to VAOPGCPREC 3- 
2000 (2000), VAOPGCPREC 7-2003 (Nov. 19, 
2003), and Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  If any benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the 
veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

